DISSENT ON MOTION FOR REHEARING
RENFRO, Justice.
In plaintiff’s petition he alleged that he and defendant made a verbal agreement under the terms of which “the parties hereto agreed to purchase the real property described in the attached Exhibit ‘A’, jointly, or in the words of the defendant ‘together’.”
Further, that defendant purchased the property in his own name and “holds same as trustee for the use and benefit of himself and plaintiff.”
In his prayer he asked for adjudication of his title and partition of the property.
Under Sub. 14 of the venue statute, plaintiff was obligated to prove (1) the suit is one for title to real estate or damages thereto, or to remove encumbrances upon the title to the land; and (2) the land involved is in Tarrant County. Cowden v. Cowden, 143 Tex. 446, 186 S.W.2d 69 (1945).
The parties stipulated the land to be in Tarrant County.
The pleadings were sufficient to show that plaintiff was claiming an equitable title to a one-half interest in the land. This characterized his suit as one for the recovery of land. Carstairs v. Bomar, 119 Tex. 364, 29 S.W.2d 334 (Tex.Com.App., 1930). *422In a similar suit we so held. Sammons v. Manning, 400 S.W.2d 787 (Tex.Civ.App., 1966, writ dism.).
Plaintiff was not obliged to establish title in the venue hearing.